Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 12/09/2021.
Claims 1-8, 10 are pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
            The 35 U.S.C. 112 rejections presented in the previous office action have been withdrawn in light of applicant's amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 10  are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2016/0283566 A1) in view of Yamashita (US 2018/0337832 A1) in further view of Iyer et al. (US 2007/0220034 A1).
Regarding claim 1, Singh discloses a communication traffic analyzing apparatus comprising: a memory storing instructions; and one or more processors configured to execute the instructions ([0006]:  non-transitory computer readable storage medium including computer readable program code embodied in the medium that when executed by a processor of an application analysis computer causes the processor to perform operations) to:  
generate a probabilistic state transition model from time series data of communication traffic, at each predetermined timing (fig. 3a-3b, [0042]:  The reports may include indications of time durations during which the instances of the application remained within the various reported operational states), the probabilistic state transition model being a model for probabilistically estimating a type and a state of an application ([0031]:  the present disclosure may be used to generate state predictive metrics from reports received from millions of user terminals processing instances of one or more types of applications.  [0041], [0092]  analysis computer 150 may model the observed operational states and sequences of operational states using a Markov chain model to track and predict sequences of operational states of instances of the application programmer processed by user terminals); and estimate the type and the state of the application using the updated state transition model ([0041]: using a Markov chain model to track and predict sequences of operational states of instances of the application programmer processed by user terminals. The Markov chain model can be used to predict or forecast occurrence of individual operational states and sequences of operational states for a defined application).

In an analogous art, Yamashita discloses update a state transition model when [the difference] is greater than or equal to a predetermined threshold and a communication state of network satisfies a predetermined condition ([0061]:  The traffic management apparatus 10 learns the statistical information ( traffic information), selects a time-series model according to traffic fluctuation, and generates a traffic model. In addition, the traffic management apparatus 10 acquires a predicted value from the traffic model, calculates the abnormality level from the difference between the predicted value and the actual measurement value, and performs the abnormality level determination by processing the threshold value.  [0125]:  In addition, the traffic learning unit 13 updates the traffic model (updates the traffic learning) based on the learned data. [0107]:  a normalization with a maximum traffic amount in the time-series data. Further, since the traffic amount varies according to the bandwidth of a line, a normalization is performed in order to handle the traffic amount in a unified manner (e.g. network condition).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Singh to comprise “update a state transition model when [the difference] is greater than or equal to a predetermined threshold and a communication state of network satisfies a predetermined condition” taught by Yamashita.
One of ordinary skilled in the art would have been motivated because it would have enabled to efficiently generate a traffic model by performing updates (Yamashita, [0136]).  
However, Singh-Yamashita does not disclose evaluate a degree of change between a newly generated probabilistic state transition model and a previously generated probabilistic when the degree of change is greater than or equal to a predetermined threshold and a communication state of network satisfies a predetermined condition.
In an analogous art, Iyer discloses disclose evaluate a degree of change between a newly generated probabilistic state transition model and a previously generated probabilistic state transition model; update a state transition model when the degree of change is greater than or equal to a predetermined threshold and a communication state of network satisfies a predetermined condition ([0042]-[0043]:  a model training update system 800 that further employs a model versioning component 802 for update processing based on version information. The system 800 includes the data mining component 102, the update component 104, and the event detection component 302. It is to be understood that as the data mining model changes due to training updates, each changed model can be assigned or tagged with version data. Thereafter, further processing can be performed on the versioned models to, for example, determine the degree of change from one model version to the next or to another. By analyzing model version for changes, it can be determined if a training update is or was warranted. For example, if the change is sufficiently small, it can be reasoned that the time between training processes can be extended to save on performance and overhead processing issues. Similarly, if by analyzing the differences between the trained model versions it can be found that the change is substantia (i.e. above threshold)l, it can further be deduced that the training process should be performed more frequently to provide a more accurate model for use.  Based on the criteria the model is updated. [0051]:  model classification approaches include, e.g., naive Bayes, Bayesian networks, decision trees, neural networks, fuzzy logic models, and probabilistic classification models).  
a degree of change between a newly generated probabilistic state transition model and a previously generated probabilistic state transition model; update a state transition model when the degree of change is greater than or equal to a predetermined threshold and a communication state of network satisfies a predetermined condition” taught by Iyer.
One of ordinary skilled in the art would have been motivated because it would have enabled to update a data model according to predetermined criteria (Iyer, [0008]).  

Regarding claim 3, Singh-Yamashita-Iyer discloses the communication traffic analyzing apparatus according to claim 1, wherein the one or more processors are configured to execute the instructions to further perform communication control of 5PRELIMINARY AMENDMENTAttorney Docket No.: Q257831Appln. No.: Entry into National Stage of PCT/JP2018/040721network based on the estimated type and state of the application (Singh, [0051]: the application analysis computer 150 may communicate the state predictive metrics to the application server 140 containing the application and/or may communicate commands to the user terminals 102 to control processing of the application).

Regarding claims 5 and 10; the claims are interpreted and rejected for the same reason as set forth in claim 1.

Claims 2, 4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Yamashita in view of Iyer, as applied to claims 1 and 5, in further view of Zeng (US 2020/0226433 A1, Foreign Priority Date 09/30/2017).

However, Singh-Yamashita-Iyer does not disclose wherein the one or more processors are configured to execute the instructions to newly generate, in a second thread, a probabilistic second state transition model from time series data of communication traffic while estimating, in a first thread, a type and a state of an application using a first state transition model.  
In an analogous art, Zeng discloses wherein the one or more processors are configured to execute the instructions to newly generate, in a second thread, a probabilistic second state transition model from time series data of communication traffic while estimating, in a first thread, a type and a state of an application using a first state transition model ([0086]:  the operations are performed parallel. [0100]:  For each of the sampling time points in the historical period, the determining module is configured to determine, according to the sampling time point, an attenuation parameter corresponding to the operation parameter. For each of the sampling time points in the historical period, the generating module is configured to generate at least one training sample according to the sampling time point and the operation parameter. The training module is configured to train a predetermined Bayesian model according to training samples generated and attenuation parameters determined.  [0105]:  the generating unit is configured to: obtain feature values corresponding to the last switched application, the foreground application, the sampling-date type, the sampling period, the preset electric quantity range, the preset duration range, the charging connection state, the network connection state, and the target prediction application, respectively; and generate the training sample according to the feature values and the prediction value).

One of ordinary skilled in the art would have been motivated because it would have enabled for controlling an application  according to the trained model (Zeng, [0005]).  

Regarding claim 4, Singh-Yamashita-Iyer discloses the communication traffic analyzing apparatus according to claim 1.
However, Singh-Yamashita-Iyer does not wherein the one or more processors are configured to execute the instructions to further calculate a state probability in a future direction utilizing a past probabilistic state transition pattern and probabilistic distribution of state duration using the state transition model and to calculate what state is to be selected in a direction from future to current to predict a variation pattern of an application state up to a future predetermined timing.
In an analogous art, Zeng discloses wherein the one or more processors are configured to execute the instructions to further calculate a state probability in a future direction utilizing a past probabilistic state transition pattern and probabilistic distribution of state duration using the state transition model and to calculate what state is to be selected in a direction from future to current to predict a variation pattern of an application state up to a future predetermined timing ([0098]:  For each of the sampling time points in the historical period, the electronic device can obtain the at least one target prediction application, and determine, according to the sampling time point, the last switched application running before the foreground application and the next switched application running after the foreground application from operation parameters obtained. For each of the sampling time points in the historical period and each of the at least one target prediction application, the electronic device can calculate the difference between a sampling time point at which the next switched application is determined and the sampling time point at which the foreground application is determined, determine whether the target prediction application is the next switched application and whether the difference fails to exceed preset time length, sets a first preset value to be the prediction value for the target prediction application upon determining that the target prediction application is the next switched application and the difference fails to exceed the preset time length, and set a second preset value to be the prediction value for the target prediction application upon determining that the target prediction application is not the next switched application or the difference exceeds the preset time length).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Singh-Yamashita-Iyer to comprise “wherein the one or more processors are configured to execute the instructions to further calculate a state probability in a future direction utilizing a past probabilistic state transition pattern and probabilistic distribution of state duration using the state transition model and to calculate what state is to be selected in a direction from future to current to predict a variation pattern of an application state up to a future predetermined timing” taught by Zeng.
One of ordinary skilled in the art would have been motivated because it would have enabled for controlling an application  according to the trained model (Zeng, [0005]).  



Regarding claim 7; Singh-Yamashita-Iyer-Zeng discloses the communication traffic analyzing method according to claim 6, further comprising performing communication control of network based on the estimated type and state of the application (Singh, [0051]: the application analysis computer 150 may communicate the state predictive metrics to the application server 140 containing the application and/or may communicate commands to the user terminals 102 to control processing of the application).

Regarding claim 8; the claim is interpreted and rejected for the same reason as set forth in claim 4.
Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Yermakov, US 2018/0288081 A1: Creating Aggregate Network Flow Time Series in Network Anomaly Detection Systems. 
Utsumi et al., US 2019/0303783 A1: Data Prediction System and Data Prediction Method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/GIL H. LEE/Primary Patent Examiner, Art Unit 2446